Citation Nr: 1120950	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-42 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left knee, status post anterior cruciate ligaments reconstruction to include osteomyelitis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the schedular disability rating benefit sought.  

The issue of entitlement to a TDIU has not been certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As discussed below, the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected left knee disability.  Thus the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's rating claim on appeal, it is listed on the first page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a disability rating in excess of 20 percent for his service-connected degenerative joint disease of the left knee, status post anterior cruciate ligaments reconstruction to include osteomyelitis.  In this regard, the Board notes that the Veteran is currently evaluated as 20 percent disabling under hyphenated Diagnostic Code 5000-5257.  In light of the findings showing that the Veteran has had osteomyelitis and has limitation of both flexion and extension, and has instability and wears a knee brace, on remand the RO must specifically consider whether separate compensable ratings are warranted based on his osteomyelitis, limitation of motion, instability, to include buckling and instability (see November 2008 private medical report) as well as impairment secondary to his multiple left knee surgeries, i.e., the nature and extent of any scar impairment.

First, the most recent VA examination of the Veteran's service-connected left knee disability was in August 2008.  In a November 2008 statement, however, the Veteran's treating private physician, Dr. Timothy Lane, recommended that a total knee replacement would be of benefit; however, he indicated that because of the Veteran's history of infection and young age, this would be a high-risk procedure.  The diagnoses were advanced osteoarthritis and status post resection of osteomyelitis from proximal tibia.  Because the evidence shows that the Veteran's left knee disability has worsened since the August 2008 VA examination, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent of severity, and manifestations of his left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Further, in the November 2008 statement, Dr. Lane strongly suggests that the Veteran would be receiving further treatment.  Treatment records subsequent to the August 2008 are not on file in the claims file.  Any outstanding medical records not on file should be obtained prior to examination.

As to the TDIU aspect of this claim, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of a disability rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a rating is sought, then the issue of entitlement to TDIU is part of the left knee disability rating claim and should be considered in connection with that rating claim.  Id.  In the present case the evidence reasonably raises the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  At the Veteran's February 2007 VA examination he stated that he was unemployable due to his service-connected left knee disability.  

As the TDIU claim is part and parcel with the rating claim, it is thus inextricably intertwined with the rating claim and resolution of the TDIU claim at present would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records pertinent to the left knee disability rating claim, to specifically include VA and private treatment records dated since August 2008.

2.  Notify the Veteran that he may submit statements describing fully the various symptoms and impairment resulting from his left knee disability, and the impact of the left knee disability on his ability or inability to work.

3.  Afford the Veteran an appropriate VA examination to determine the extent and severity of his left knee disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including range of motion studies, should be performed.  

The examiner should express the findings of range of motion studies in degrees and on both flexion and extension, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion due to pain of the affected joint, i.e., the extent of the Veteran's pain-free motion on flexion and extension, including during periods of flare-up.  

The examiner must state whether there has been any evidence of osteomyelitis since March 2007, and if so, the nature, symptoms and residuals of that condition.

The examiner must identify all left knee scars and indicate the size of each scar as well as whether any scar is tender or painful.  

The examiner must also identify all other impairment related to the Veteran's left knee disability, to specifically include commenting as to whether the Veteran has any right hip or left hip impairment due to his left knee disability.

The examiner must opine as to the impact of his left knee disability on his ability to work and employability.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that any service-connected disability or disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must acknowledge and discuss the impact of the medication used to treat the Veteran's left knee disability (see February 2007 VA examination report).

The examiner should report all pertinent findings, and set forth a complete rationale for all findings and conclusions, in a legible report.  

4.  Then, following any additional development deemed appropriate, the AOJ should readjudicate the Veteran's left knee disability rating claim.  In doing so, the RO must specifically consider whether separate compensable ratings are warranted under Diagnostic Codes 5000, 5003, 5257, 5260, 5261, and 5262.  Then adjudicate whether a TDIU is warranted.  If percentage standards of 38 C.F.R. § 4.16(a) are met, the RO should adjudicate the TDIU claim.  If the schedular criteria are not satisfied, the RO should consider the claim under 38 C.F.R. § 4.16(b).

5.  Then if any desired benefit is not granted, an appropriate supplemental statement of the case should be issued.  The Veteran and the representative should be afforded an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

